                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

ANNA MARIE DAVIS                                                                    PLAINTIFF


v.                                   4:20-cv-00945-BRW-JJV

ANDREW SAUL,
Commissioner,
Social Security Administration,                                                   DEFENDANT

                                             JUDGMENT

       Pursuant to the Order filed in this matter on this date, it is Considered, Ordered and

Adjudged that the decision of the Commissioner is affirmed and Plaintiff’s Complaint is dismissed

with prejudice.

       IT IS SO ORDERED this 25th day of May, 2021.



                                                       Billy Roy Wilson
                                                       UNITED STATES DISTRICT JUDGE
